DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment filed on February 28, 2022.  Claims 1-20 are pending.  Claims 1, 16 and 18 are independent.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 19, 2022 has been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  The Forms PTO-1449 are signed and attached hereto.

Response to Arguments
Applicants’ arguments have been fully considered and persuasive because they are directed toward the newly added claim limitations.  Thus, the rejection has been withdrawn in light of the newly added claim limitations. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5 and 8-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP6389087B2 to Yoshida.
 Claims 1, 2, 5 and 8-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoshida.
With respect to independent claims 1 and 16, Yoshida discloses a frame (see page 3, paragraph 3: The base 2 is fixed on a frame (not shown).); 
a material loading system comprising: 
a material receiving area configured to receive material (see page 3, paragraph 3:  the wire rope 5 from the winch is wrapped around the hook 6 of the distal end portion 4 t of the boom 4.  A loading platform 9 b of a vehicle 9 such as a truck.); and 
an actuator configured to control the material loading system to move the material receiving area relative to the frame (see paragraph 3, paragraph 1:  For example, as a situation of the work site that can be used of the boom collision avoidance device for a work machine according to the present invention, if the work machine is a crane, when carrying out a load work near a utility pole in an urban area or in a track, Contact between the boom and the utility pole can be prevented. Further, for example, when carrying out a hanging work at a construction site, it is possible to carry in a load while avoiding contact between the boom and the scaffold.); and 
a control system configured to: 
receive an indication of a detected object (see page 2, paragraph 10:  the image processing unit tracks a natural feature point of an object captured by the video camera when the boom is raised or lowered. It is preferable to have a natural feature point tracking means for obtaining the moving direction and the moving speed thereof, and an obstacle extracting means for extracting a natural feature point belonging to the obstacle from the natural feature points tracked by the natural feature point tracking means.); 
determine a location of the object relative to the material loading system (see page 2, paragraph 11:  The obstacle extracting means is configured to detect a natural feature point of the object located on the front side of the turning center axis with respect to the turning center axis of the boom, and a natural feature point of the object located on the back side of the turning center axis.); 
receive an indication of a commanded movement of the actuator to move the material receiving area to a target position (see page 5, paragraph 6:  input to the controller 30 by wireless communication, and the controller 30 outputs an operation command for operating each actuator of the crane body 1 to start the operation of a desired actuator.); 
determine a probability that the commanded movement results in a threshold distance between the material loading system and the detected object (see page 3, paragraph 6:  The image processing apparatus 20 captures a camera image taken by the video camera 10 and executes an obstacle detection processing program described later to perform an object that exists in the camera image when the boom 4 is turned or undulated. When a target object that moves differently from the background motion is recognized based on the tracking result of the natural feature point, the target is recognized as an obstacle, and the obstacle to the boom 4 is detected.    Here, the “warning grace time” is a reference time used for determining that it is necessary to call attention when the detected obstacle may approach or collide with the boom 4 after a certain time has elapsed. The estimated position of the obstacle after the lapse of the “warning grace time” is set to issue an alarm when there is a possibility of collision with the boom 4.); and 
generate a control signal that controls the actuator based on the determined (see page 3, paragraph 10:  the controller 30 performs branch processing after step S4 on the estimated position of the natural feature point of the obstacle in the image processing apparatus 20 of step S3, that is, classification of a caution obstacle, a dangerous obstacle, and a non-contact obstacle. Collision avoidance control is performed based on the processing result.).  
With respect to dependent claims 2 and 19, Yoshida discloses wherein the mobile work machine comprises a construction machine (see page 3, paragraph 1:  For example, as a situation of the work site that can be used of the boom collision avoidance device for a work machine according to the present invention, if the work machine is a crane, when carrying out a load work near a utility pole in an urban area or in a track, Contact between the boom and the utility pole can be prevented. Further, for example, when carrying out a hanging work at a construction site, it is possible to carry in a load while avoiding contact between the boom and the scaffold.).  
With respect to dependent claim 5, Yoshida discloses wherein the construction vehicle comprises one of an excavator or a loader (see page 3, paragraph 3:  This embodiment will explain an example of preventing contact (collision) between a boom and a power pole when a load-carrying work is performed with a vehicle-mounted crane near a power pole in an urban area or a railway track.).  
With respect to dependent claims 8 and 17, Yoshida discloses receive the commanded movement from an operator (see page 3, paragraph 5:  When crane operation is performed, when an operator inputs a desired crane operation from a position away from the crane body 1 by operating each selection switch and speed lever of a remote controller (not shown), a signal corresponding to the desired crane operation is obtained.); 
determine whether the commanded movement will result in contact between the material loading system and the detected object; and generate the control signal to control the actuator to prevent the contact between the material loading system and the detected object (see page 3, paragraph 7: Then, the controller 30 as the collision avoidance control unit executes a program for collision avoidance processing, based on the result of the estimated position of the obstacle with respect to the boom 4 after a predetermined time, an alarm to the operator, or deceleration of the crane, Collision avoidance control such as stopping or regulating the operation direction is performed.).  
With respect to dependent claim 9, Yoshida discloses wherein the control system is configured to: define a limit position for the material loading system relative to the frame; and control the actuator based on the limit position (See page 2, paragraph 8:  Based on the information on the estimated position, it is preferable to perform collision avoidance control such as warning to the operator or boom deceleration, stop, or restriction of the operation direction. The operation direction of the boom 4 is determined by the controller 30 by reading the movement of the operation lever of the crane with a limit switch. Then, the controller 30 recognizes the natural feature point moving in the same direction on the screen as the natural feature point based on the background with respect to the actual boom operation direction, while moving the natural feature point in the direction opposite to the boom operation direction. The point is recognized as a natural feature point of the obstacle.).  
With respect to dependent claim 10, Yoshida discloses wherein the limit position comprises a maximum height for the material loading system (see page 5, paragraph 8:  since the video camera 10 and the image processing device 20 are used to function as a distance sensor, it is possible to eliminate human error such as a mistake in setting the work regulation range. In addition, since there is no need for prior settings for inputting work environment data, the work can be started quickly and safely.).  
With respect to dependent claim 11, Yoshida discloses further comprising a set of ground engaging elements movably supported relative to the frame, wherein the control signal controls at least one of a propulsion system or a steering system that controls the set of ground engaging elements (see wheels in Figure 1 and page 3, paragraph 3:  this vehicle-mounted crane (hereinafter, also simply referred to as “crane body”) 1 is mounted between a driver's seat 9 a and a loading platform 9 b of a vehicle 9 such as a truck, and the chassis of the vehicle 9. The base 2 is fixed on a frame (not shown).).  
With respect to dependent claim 12, Yoshida discloses wherein the control signal controls a user interface mechanism to provide an output to the user, the output indicating the location of the object relative to the material loading system, and wherein the output comprises at least one of:  a display output; an audible output; or a haptic output (see page 5, paragraph 4:  an alarm such as a buzzer is sounded to alert the operator.).  
With respect to dependent claim 13, Yoshida discloses and further comprising: an object detection system configured to receive a signal from an object detection sensor and to detect the object based on the signal (see page 2, paragraph 11:  The obstacle extracting means is configured to detect a natural feature point of the object located on the front side of the turning center axis with respect to the turning center axis of the boom, and a natural feature point of the object located on the back side of the turning center axis.).  
With respect to dependent claim 14, Yoshida discloses wherein the object detection sensor comprises an imaging sensor (see page 2, paragraph 10: the image processing unit tracks a natural feature point of an object captured by the video camera when the boom is raised or lowered.).  
With respect to dependent claim 15, Yoshida discloses wherein the signal comprises a radio frequency (RE) signal (see page 3, paragraph 5:  a signal corresponding to the desired crane operation is obtained. Is input to the controller 30 by wireless communication, and the controller 30 outputs an operation command for operating each actuator of the crane body 1 to start the operation of a desired actuator.).  
With respect to dependent claims 16 and 18, Yoshida discloses receiving an indication of a detected object on a worksite (see page 2, paragraph 10:  the image processing unit tracks a natural feature point of an object captured by the video camera when the boom is raised or lowered. It is preferable to have a natural feature point tracking means for obtaining the moving direction and the moving speed thereof, and an obstacle extracting means for extracting a natural feature point belonging to the obstacle from the natural feature points tracked by the natural feature point tracking means.); 
determining a location of the object relative to a material loading system of the mobile work machine (see page 2, paragraph 11:  The obstacle extracting means is configured to detect a natural feature point of the object located on the front side of the turning center axis with respect to the turning center axis of the boom, and a natural feature point of the object located on the back side of the turning center axis.), 
the material loading system having a material receiving area configured to receive material and an actuator configured to control the material loading system to move the material receiving area relative to the frame (see page 3, paragraph 3:  the wire rope 5 from the winch is wrapped around the hook 6 of the distal end portion 4 t of the boom 4.  A loading platform 9 b of a vehicle 9 such as a truck.); 
receiving an indication of a commanded movement of the actuator to move the material receiving area to a target position (see page 5, paragraph 6:  input to the controller 30 by wireless communication, and the controller 30 outputs an operation command for operating each actuator of the crane body 1 to start the operation of a desired actuator.); 
determining a probability that the commanded movement results in a threshold distance between the material loading system and the detected object (see page 3, paragraph 6:  The image processing apparatus 20 captures a camera image taken by the video camera 10 and executes an obstacle detection processing program described later to perform an object that exists in the camera image when the boom 4 is turned or undulated. When a target object that moves differently from the background motion is recognized based on the tracking result of the natural feature point, the target is recognized as an obstacle, and the obstacle to the boom 4 is detected.    Here, the “warning grace time” is a reference time used for determining that it is necessary to call attention when the detected obstacle may approach or collide with the boom 4 after a certain time has elapsed. The estimated position of the obstacle after the lapse of the “warning grace time” is set to issue an alarm when there is a possibility of collision with the boom 4.); and
generating a control signal that controls the actuator based on the determined probability (see page 3, paragraph 10:  the controller 30 performs branch processing after step S4 on the estimated position of the natural feature point of the obstacle in the image processing apparatus 20 of step S3, that is, classification of a caution obstacle, a dangerous obstacle, and a non-contact obstacle. Collision avoidance control is performed based on the processing result.).  
  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 6, 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of JPH0971965A to Fujishima.
With respect to claims 3, 4, 6, 7 and 20, Yoshida does not explicitly disclose that the construction machine is a dump truck with a dump body, bucket and dumping actuator.
It is well known in the art that based on the time of work machine or vehicle, the particular machine includes particular components that are associated with the specific vehicle.
With respect to dependent claim 3, Fujishima discloses wherein the construction machine comprises a dump truck (see page 2, paragraph 2:  the construction work at a work site where the surrounding structures are not uniform and have a complicated shape, for example, in an urban area, using the hydraulic excavator to which the above-mentioned conventional technique is applied. Try. As an example thereof, FIG. 7 is a schematic diagram showing a state in which a civil engineering work is performed at a work site where electric wires are installed on the upper side and excavating the earth and sand in front of the hydraulic excavator and loading the dump truck waiting at the rear.).
With respect to dependent claim 4, Fujishima discloses wherein the material receiving area comprises a bucket (see page 2, paragraph 3: The operator starts the above civil engineering work after setting the work height limit. The operator operates the work lever by operating the operation lever to excavate the ground, scrapes the earth and sand into the bucket.).  
With respect to dependent claims 6 and 20, Fujishima discloses wherein the material receiving area comprises a dump body (see page 2, paragraph 3: The operator operates the work lever by operating the operation lever to excavate the ground, scrapes the earth and sand into the bucket, and then pulls it up to raise the upper swing body by 180 °.  Rotate to drop the soil in the bucket onto the dump truck bed.).  
With respect to dependent claims 7 and 20, Fujishima discloses wherein the actuator comprises a dumping actuator configured to move the dump body, and the control signal controls the dumping actuator (see page 2, paragraph 3: The operator operates the work lever by operating the operation lever to excavate the ground, scrapes the earth and sand into the bucket, and then pulls it up to raise the upper swing body by 180 °.  Rotate to drop the soil in the bucket onto the dump truck bed.).  
It would have been obvious to one skilled in the art at the time of the invention to combine the construction work vehicle of Yoshida with the vehicle of Fujishima that includes a part of a working machine such as a bucket intrudes into an intrusion prohibited area set at a position higher than a predetermined height to prevent obstacles. While surely preventing accidents that come into contact with.  The bucket and dump truck of Fujishima merely discloses the specific components of a work machine.  By combining with Yoshida, the process of material loading remains.  Thus, the combination/modification of the process with a dump truck would have yielded nothing more than predictable results to one of ordinary skill in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661